Title: From John Adams to the President of Congress, No. 50, 23 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 23 April 1780. LbC (Adams Papers).
     Although a note to the Letterbook copy of Adams’letter of 3 May to the president of Congress (No. 58, calendared, below) indicates that this letter was sent and the Journal of Congress shows it to have been received on 19 Feb. 1781 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 19:175), no copy has been found in the PCC. With this letter John Adams enclosed newspapers from Britain, France, and elsewhere concerning events in England, “where the old Monarchy seems to be tumbling about their Heads.”
    